Name: Council Regulation (EEC) No 1391/87 of 18 May 1987 concerning certain adjustments to the arrangements applied to the Canary Islands
 Type: Regulation
 Subject Matter: regions of EU Member States;  tariff policy;  trade policy;  agricultural activity
 Date Published: nan

 22. 5 . 87 Official Journal of the European Communities No L 133/5 COUNCIL REGULATION (EEC) No 1391/87 of 18 May 1987 concerning certain adjustments to the arrangements applied to the Canary Islands THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular the last paragraph of Article 25 (4) thereof and Protocol 2 thereto, concerning the Canary Islands, Ceuta and Melilla, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas it is necessary to ensure that the treatment accorded to certain agricultural products originating in the Canary Islands and imported into the Community is of the same type as that accorded for the same products to certain Mediterranean third countries ; whereas the arran ­ gements applied to the Canary Islands under the above ­ mentioned Protocol 2 should be adapted accordingly ; Whereas, from 1990 , the entry price of certain products originating in the Canary Islands and imported into the Community within the quota limits should be modulated as in the case of certain Mediterranean countries ; whereas in the case of tomatoes, this modulation may be subject to adjustments to be decided on, where appropriate, by the Commission under the procedure laid down in Article 33 of Regulation (EEC) No 1035/72 (3), as last amended by Regulation (EEC) No 1351 /86 (4) ; Whereas provision should be made for waiving, from 1990, the quantitative restrictions or measures having equivalent effect in the case of tomatoes originating in the Canary Islands and imported into the Community between 15 and 31 May, HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall apply without prejudice to the arrangements provided for by Protocol No 2 to the Act of Accession and its detailed rules of application to the products not covered by this Regulation . Article 2 1 . From 1 January 1987, Article 4 of Protocol 2 to the Act of Accession shall apply to the following products listed in Annex A to the abovementioned Protocol, origi ­ nating in the Canary Islands, within the limit of the annual Community tariff quotas indicated for each of them : CCT heading No Description Volume of quotas 06.01 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower : ex A. Dormant :  Other than hyacinths, narcissi , tulips and gladioli 1 06.02 Other live plants, including trees , shrubs , bushes , roots, cuttings and slips : A. Unrooted cuttings and slips : II . Other ex D. Other :  Roses (all the species "Rosa"), neither budded nor grafted :  with stock of a diameter of 10 mm or less  other 1  other than mycelium (spawn of mushrooms and other \) 4 700 tonnesedible fungi), rhododendrons (azaleas), vegetable and I strawberry plants : /  Outdoor plants : I  Trees , shrubs, and bushes, other than fruit tre^s li and bushes and forest trees : 1  Rooted cuttings and young plants  Other \  Other : ||  Perennial plants li  Other ll  Indoor plants : ll  Rooted cuttings and young plants , excluding cacti li  Other than flowering plants with buds or flowers, li excluding cacti ll (') OJ No C 110, 24. 4. 1987, p. 5 . (2) Opinion delivered on 15 May 1987 (not yet published in the Official Journal). (&gt;) OJ No L 118 , 20 . 5 . 1972, p . 1 . h) OJ No L 119, 8 . 5 . 1986, p . 46 . No L 133/6 Official Journal of the European Communities 22. 5 . 87 CCT heading No Description Volume ofquotas 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : ex A. Fresh :  Roses, carnations, orchids, gladioli and chrysanthemums 87 500 000 items 07.01 Vegetables, fresh or chilled : F. Leguminous vegetables, shelled or unshelled : I II. Beans (Phaseolus spp.) 1 300 tonnes ex H. Onions, shallots and garlic : Il  Onions 8 000 tonnes M. Tomatoes 173 000 tonnes 2. The detailed rules for the application of the quotas shall be adopted by the Council , acting by a qualified majority on a proposal from the Commission . Article 3 1 . In the event of an overrun of the quotas laid down for tomatoes and sweet peppers pursuant to Article 4 of Protocol No 2 to the Act of Accession, the customs duties laid down in the Common Customs Tariff shall be reduced by 50 % for tomatoes during the period from 15 November to the end of February and by 30 % for sweet peppers throughout the year. 2 . In the event of an overrun of the quotas laid down for the products listed below pursuant to Article 4 of Protocol 2 to the Act of Accession , the customs duties laid down in the Common Customs Tariff and, where appropriate, those laid down in paragraph 1 of this Article shall be progressively reduced over the same periods and in accordance with the same timetable as those laid down in the Act of Accession for the same products imported from Spain and Portugal into the Community as constituted on 31 December 1985, up to the levels and for the periods indi ­ cated below : CCT heading No i Description Common Customs Tariff % 07.01 Vegetables, fresh or chilled A. Potatoes : II . New potatoes : ex a) From 1 January to 15 May :  From 1 January to 31 March 60 % F. Leguminous vegetables , shelled or unshelled : II . Beans (Phaseolus spp.) ex a) From 1 October to 30 June :  From 1 November to 30 April 40 % ex H. Onions, shallots and garlic :  Onions, from 1 February to 15 May 40 % M. Tomatoes : ex I. From 1 November to 14 May :  From 15 November to the end of February 40 % ex S. Sweet peppers :  Sweet peppers 60% . T. Other ex II . Aubergines  From 1 December to 30 April 40 % However, where, during the period of progressive reduction, the customs duties applied to imports of products from Spain and Portugal into the Community as constituted on 31 December 1985 differ for the two countries concerned, the higher customs duty of the two shall be applied to products originating in the Canary Islands. 22. 5. 87 Official Journal of the European Communities No L 133/7 Article 4 1 . With effect from 1 January 1987, an annual reference quantity of 2 100 tonnes is hereby established, by way of derogation from Article 4 ( 1 ) of Protocol 2 to the Act of Accession, for avocados falling within subheading 08.01 D of the Common Customs Tariff. 2. If annual imports of the product exceed the reference quantity, the Commission may, in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72 and taking into account an annual statement of trade, make the product subject to a Community tariff quota for a volume equal to that reference quantity. Article 5 1 . For the following products originating in the Canary Islands, the customs duties applicable to imports into the Community shall be abolished progressively over the same periods and in accordance with the same timetables as those laid down for Spain in the Act of Accession for the same products imported from Spain and Portugal into the Community as constituted on 31 December 1985 : CCT heading No Description 07.01 Vegetables , fresh or chilled : T. Other : ex III . Other :  Parsley 07.05 Dried leguminous vegetables, shelled, whether or not skinned or split : B. Other I. Peas (including chick peas) and beans (Phaseolus spp.) II . Lentils III . Other 08.01 Dates, bananas, coconuts , Brazil nuts, cashew nuts, pineapples, avocados, mangoes, guavas -and mangosteens, fresh or dried, shelled or not : A. Dates ex H. Other :  Mangoes 08.04 Grapes, fresh or dried : A. Fresh : I. Table grapes : ex a) From 1 November to 14 July :  From 1 January to 31 March ex 08.09 Other fruit, fresh :  Pomegranates 08.12 Fruit, dried, other than that falling within heading No 08.01 . 08.02, 08.03, 08.04 or 08.05 : A. Apricots F. Fruit salads : I. Not containing prunes G. Other 20.01 Vegetables and fruit, prepared or preserved by vinegar or acetic acid, with or without sugar, whether or not containing salt, spices or mustard : ex B. Cucumbers and gherkins  Cucumbers C. Other 02.02 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : A. Mushroom : ex I. Cultivated  Other than Psalliota (of the Agaricus species), hortensis, alba or bispora and subedulis II . Other F. Capers and olives No L 133/8 Official Journal of the European Communities 22. 5. 87 For fresh table grapes falling under the subheading 08.04 A I ex a) of the Common Customs Tariff, and referred to in this Article, the progressive abolition of customs duties shall apply within the limits of an annual tariff quota of 100 tonnes . With regard to products for which the Canary Islands qualify, in the case of imports into the part of Spain which is included in the customs territory of the Community, for lower customs than those for the other Member States, the progressive abolition of customs duties in the case of imports into that part of Spain shall begin as soon as the duties applicable to the same products from other Member States are lower than those applied in the Canary Islands . 2. For the products listed in paragraph 1 , other than fresh table grapes, the Commission may establish, according to the procedure laid down in Article 33 of Regulation (EEC) No 1035/72 or in Article 22 of Regulation (EEC) No 426/86 ('), a reference quantity within the meaning and under the terms of Article 6 (2) of this Regulation if, on the basis of an annual statement of trade, it establishes that the quantities imported are likely to create difficulties on the Commu ­ nity market. Article 6 1 . For the following products originating in the Canary Islands, the customs duties applicable to imports into the Community shall be abolished progressively over the same periods and in accordance with the same timetables as those laid down in the Act of Accession for the same products imported from Spain and Portugal into the Community as constituted on 31 December 1985 : CCT heading No Description 06.04 Foliage, branches and other parts (other than flowers or buds) of trees, shrubs, bushes and other plants , and mosses, lichens and grasses, being goods of a kind suitable for bouquets or ornamental purposes , fresh, dried, dyed, bleached, impregnated or other ­ wise prepared : B. Other : ex I. Fresh  Foliage 07.01 Vegetables, fresh or chilled : B. Cabbages, cauliflowers and Brussels sprouts : ex III . Other  Chinese cabbages , from 1 November to 31 December 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin content, fresh or dired, whole or sliced ; sago pith : ex B. Other :  Sweet potatoes intended for human consumption (a) 08.08 Berries , fresh : E. Pawpaws F. Other : ex II . Other :  Passion fruit ex 08.09 Other fruit, fresh :  Small melons, from 1 January to 31 March (b)  Kiwis, from 1 January to 30 April (a) Entry under this subheading is subject to conditions to be determined by the competent authorities. (b) 'Small melons' means melons of a weight not exceeding 600 grams . (&gt;) OJ No L 49, 27 . 2. 1986, p. 1 . 22. 5. 87 Official Journal of the European Communities No L 133/9 For Chinese cabbages falling under subheading 07.01 B ex III of the Common Customs Tariff, referred to in this Article, the progressive abolition of customs duties shall apply within the limits of an annual tariff quota of 100 tonnes. Where, during this period of progressive abolition, the customs duties applied to imports of products from Spain and Portugal into the Community as constituted on 31 December 1985 differ for the two countries concerned, the higher customs duty of the two shall be applied to products originating in the Canary Islands . With regard to products for which the Canary Islands qualify, in the case of imports into the part of Spain which is included in the customs territory of the Community, for lower customs duties than those for the other Member States, the progressive abolition of customs duties in the case of imports into that part of Spain shall begin as soon as the duties applicable to the same products from other Member States are lower than those applied in the Canary Islands. 2. For the purposes of abolishing customs duties as indicated in paragraph 1 , an annual reference quantity shall be established for the following products and quantities : CCT heading No Description Volume of the reference quantity ex 08.09 Other fruit, fresh : \  Small melons, from 1 January to 31 March (a) 100 tonnes  Kiwis , from 1 January to 30 April 100 tonnes (a) 'Small melons means of a weight not exceeding 600 grams. If annual imports of one of these products exceed the reference quantity, the Commission may, in accordance with the procedure laid down in Article 33 of Regulation (EEC) No 1035/72, and taking into account an annual statement of trade, make the product in question subject to a Community tariff quota for a volume equal to that reference quantity. 3 . For the products listed in paragraph 1 , other than Chinese cabbages, small melons and kiwis, the Commis ­ sion may establish, according to the procedure laid down in Article 33 of Regulation (EEC) No 1035/72, in Article 14 of Regulation (EEC) No 234/68 (') or in Article 26 of Regulation (EEC) No 2727/75 (2), a reference quantity within the meaning and under the terms of paragraph 2 of this Article if, on the basis of an annual statement of trade, it establishes that the quantities imported are likely to create difficulties on the Community market. This Article shall apply until 31 December 1995 . Article 8 1 . From 1990, for the purposes of calculating the entry price referred to in Regulation (EEC) No 1035/72 in the case of products originating in the Canary Islands to which a reference price is applicable as referred to in that Regulation, the customs duty to be deducted from the prices of the products in question shall, subject to the quotas specified in paragraph 1 of Article 4 of Protocol 2 to the Act of Accession and adjusted, where appropriate , by Article 2 of this Regulation, be the Common Customs Tariff duty after applying an annual reduction of one sixth at the beginning of each marketing year ; however, for 1990 , the reduction shall be applied on 1 January. 2. By way of derogation from paragraph 1 , for tomatoes falling under subheading 07.01 M of the Common Customs Tariff originating in the Canary Islands, the Commission shall decide, on the basis of the balance and analysis referred to in paragraph 3 and pursuant to the procedure laid down in Article 33 of Regulation (EEC) No 1035/72, and in the light of the relevant factors regar ­ ding the objective of maintaining traditional patterns of export trade in the context of enlargement, whether :  the arrangements referred to in paragraph 1 should be applied for 1990 only, within the quota limits,  for the ensuing years, if the market is disturbed owing to a change in traditional trade patterns, necessary measures should be applied, including the abolition of the arrangements referred to in paragraph 1 during the months of April and May for quantities which overrun the ceilings based on the rate of traditional trade . Article 7 Pineapples falling within subheading 08.01 C of the Common Customs Tariff originating in the Canary Islands shall , when put into free circulation in that part of Spain which is included in the customs territory of the Community, qualify for exemption from customs duties . Pineapples imported under these arrangements may not be considered to be in free circulation in that part of Spain within the meaning of Article 10 of the EEC Treaty when they are reconsigned to another Member State . (&gt;) OJ No L 55, 1 . 3 . 1968 , p . 1 . b) OJ No L 281 , 1 . 11 . 1975, p . 1 . No L 133/ 10 Official Journal of the European Communities 22. 5 . 87 Article 10 The Council , acting by a qualified majority on a proposal from the Commission, shall adopt the necessary provi ­ sions for the application of this Regulation . 3 . From 1987, and at the end of each marketing year, the Community shall establish, on the basis of a statistical balance, an analysis of the export situation of tomatoes originating in the Canary Islands towards the Commu ­ nity. Article 9 From 1990 , by way of derogation from Article 22 of Regulation (EEC) No 1035/72, Member States shall abolish quantitative restrictions or measures having equi ­ valent effect in the case of tomatoes falling within subheading 07.01 M of the Common Customs Tariff and originating in the Canary Islands which are imported from 15 to 31 May. Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 May 1987. For the Council The President P. DE KEERSMAEKER